DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2, 4-9, 11-16, and 18-20 of US Application No. 16/827,666 are currently pending and have been examined. Applicant amended claims 1, 4-5, 7-8, 11-12, 14-15, and 18-19. Applicant previously canceled claims 3, 10, and 17.

Information Disclosure Statement
The Information Disclosure Statement filed on 18 April 2022 has been considered. An initialed copy of form 1449 is enclosed herewith.
	
Response to Arguments
Applicant’s arguments, see REMARKS, filed 18 July 2022, regarding the rejections of claims 1, 2, 4-6, 8, 9, 11-13, 15, 16, and 18-20 under 35 USC § 102 have been fully considered but are not persuasive. The previous rejections are maintained. Applicant argues that Sweeney does not disclose all of the limitations of newly-amended independent claims 1, 8, and 15. Examiner disagrees for the reasons indicated below in the updated rejections under § 102.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 8, 9, 11-13, 15, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sweeney et al. (US 2018/0326997 A1, “Sweeney”).

Regarding claims 1, 8, and 15, Sweeney discloses a method and apparatus for destination changes in autonomous vehicles and teaches:
a processor (remote computing system 610 may be configured to perform one or more operations of operations computing system 104 and can include processors, memory, instructions, data – see at least ¶ [0093]); and 
a memory (remote computing system 610 may be configured to perform one or more operations of operations computing system 104 and can include processors, memory, instructions, data – see at least ¶ [0093]); 
wherein the processor is configured to: 
establish a network connection between a server and an autonomous transport (remote computing system 610 may be communicatively coupled to vehicle computing system 101 via one or more networks 620 – see at least Fig. 1 and ¶ [0086]), 3
receive a navigational route of the autonomous transport from a starting place of the autonomous transport to an intended destination of the autonomous transport (at 204, a destination can be input via user input via an interface – see at least Fig. 2 and ¶ [0046]; user can input a destination C and a route 524 from the current location of the autonomous vehicle 525 to destination C may be determined – see at least Fig. 5 and ¶ [0077]), 
determine, while the autonomous transport is en route to the intended destination, a supplemental transport located at an intermediate position along the navigation route between the starting place and the intended destination, which will get a passenger of the autonomous transport to the intended destination before the autonomous transport will reach the intended destination along the navigation route (if a feasibility indicator for a destination does not met conditions at 312, feasibility indicator for a non-autonomous vehicle may be determined at 316 – see at least Fig. 3 and ¶ [0067]-[0068]; at 318, if conditions are satisfied for the non-autonomous vehicle, such as a threshold condition that the passenger can arrive at the requested destination quicker using the non-autonomous vehicle compared to the autonomous vehicle, then feedback to recommend switching to the non-autonomous vehicle is indicated at 320 – see at least Fig. 3 and ¶ [0069]), based on one or more parameters and one or more weighting values associated with the one or more parameters (at 206, data associated with a destination change request of the autonomous vehicle can be obtained while the vehicle is traveling to the destination – see at least Fig. 2 and ¶ [0047]; some data indicative of operating parameters may be governed by operating rules – see at least ¶ [0051]; different weights can be assigned to different operating parameters in determining feasibility at arriving at the destination – see at least ¶ [0062]; at 208, if the operating parameters indicate difficulty for the vehicle to arrive at the destination, feedback response including an alternate destination and suggestion to switch to a non-autonomous vehicle at the alternate destination may be determined – see at least Fig. 2 and ¶ [0053]-[0055 ]), respectively, 
transmit information about the determination from the server to a user interface of the autonomous transport (at 318, if conditions are satisfied for the non-autonomous vehicle, such as a threshold condition that the passenger can arrive at the requested destination quicker using the non-autonomous vehicle compared to the autonomous vehicle, then feedback to recommend switching to the non-autonomous vehicle is indicated at 320 – see at least Fig. 3 and ¶ [0069]), and 
in response to receipt of a selection of the supplemental transport via the user interface, reroute the navigational route of the autonomous transport to include an intermediate destination corresponding to the intermediate position of the supplemental transport and travel, via the autonomous transport, to the intermediate destination (the interface can display a route 562 to the location 565 as well as the position of the autonomous vehicle 564 along the route – see at least Fig. 9 and ¶ [0086]). 

Regarding claims 2, 9, and 16, Sweeney further teaches:
wherein the one or more parameters are selected from a group of parameters consisting of traffic parameters, time parameters, monetary parameters, weather parameters, distance parameters, ambient temperature parameters, transport temperature parameters, transport type parameters and combinations thereof (operating parameters include conditions, e.g., traffic conditions, time – see at least ¶ [0047]).  

Regarding claims 4, 11, and 18, Sweeney further teaches:
determining that the supplemental transport is operable to navigate from the intermediate destination to the intended destination (suitable location for the passenger to switch to the non-autonomous vehicle can be identified and included as part of the feedback response – see at least ¶ [0055]).  

Regarding claims 5, 12, and 19, Sweeney further teaches:
determining a second intermediate destination based on a second parameter; and providing, to the user interface of the autonomous transport, an instruction to provide an interactive choice of the intended destination of the autonomous transport, the intermediate destination and the second alternate destination of the autonomous transport, wherein the intended destination, the intermediate destination and the second intermediate destination are not the same (multiple suggested destinations may be determined and displayed to the user in list form – see at least Fig. 6 and ¶ [0078]).  

Regarding claims 6, 13, and 20, Sweeney further teaches:
wherein the determination is performed based on a functional relationship between a first parameter and a second parameter (operating parameters may include data indicative of a travel time for the vehicle to the destination based on possible routes, conditions and/or operating capabilities of the autonomous vehicle – see at least ¶ [0048]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney in view of Mundinger et al. (US 2010/0280748 A1, “Mundinger”).

Regarding claims 7 and 14, Sweeney fails to teach but Mundinger discloses personalized real-time location-based travel management and teaches:
determining a first supplemental transport operable to navigate from the intermediate destination to the intended destination; determining a second supplemental transport operable to navigate from the intermediate destination to the intended destination (multiple transportation modes may be determined – see at least Fig. 4 and ¶ [0027], [0103], [0105], [0106]); and providing, to the user interface of the autonomous transport, an instruction to provide an interactive choice of the first supplemental transport and the second supplemental transport (information including multiple modes of transportation between locations may be displayed – see at least Fig. 4 and ¶ [0115]-[0121]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for destination changes in autonomous vehicles of Sweeney to provide for determining multiple supplemental transports and providing an interactive choice of the supplemental transports, as taught by Mundinger, to allow the user to select a particular route and transport option (Mundinger at ¶ [0121]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 571-2709741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/Primary Examiner, Art Unit 3666